Houghton, J.:
The defendant corporation had a contract for the building of a railroad in Ecuador. The plaintiff’s assignor performed certain construction work and presented his accounts to one Wheeler who, it is claimed, was defendant’s general manager in charge of the work. Wheeler marked the accounts correct and they having been assigned to plaintiff, he brought action against defendant as upon an account stated.
By various questions put to witnesses in the course of the trial, some of- which were proper and many of which were not, plaintiff *649sought to prove the character .of the duties of Wheeler and in what manner he was acting in the work of constructing the- railroad.
The purpose of the evidence offered was to show that Wheeler was in entire charge of the construction department and that the work performed by plaintiff’s assignor was done under his direction and accepted by him, and that his duties were to direct the work and that he had power to accept it, and hence that Wheeler had implied or actual authority to adjust and stale the account.
' It was not necessary that Wheeler’s authority as general manager should be in writing. As one step toward proving that Wheeler had such authority as authorized him to bind the defendant by an account stated, the plaintiff had the right to prove by witnesses who knew from seeing what he did over various periods of time the capacity in which Wheeler acted and what he was doing and was permitted to do in behalf of the defendant corporation. . Especially did plaintiff have the right to prove by the vice-president of the defendant, who was actively engaged in the building of the railroad in question and thus familiar with the defendant’s business, the capacity in which Wheeler acted and if he had personal knowledge of the fact, as it would seem he did, what authority had been given to him by the defendant corporation.
The plaintiff could not prove authority by dne question only or by proving one lone act of Wheeler. He should, however, have been permitted to prove such facts as he could showing in what manner Wheeler acted, and, what actual or apparent authority he had, and it would then have become a question as to whether or not authority had been proven in him to make an account stated on behalf of defendant.-
An account stated being simply an agreement between parties who have had previous monetary transactions that all the items of the accounts representing such transactions are true, such agreement need not necessarily be made by the parties personally, but may be made in behalf of either party by an agent having authority. (Wiley v. Brigham, 16 Hun, 106; Lloyd v. Carrier, 2 Lans. 364; 1 Am. & Eng. Ency. of Law [2d ed.], 437.)
The deféndant may have clothed Wheeler with such authority as to bind it by a statement of account respecting work performed and money due for construction of the railroad which it was building. *650In any event plaintiff, should have been permitted to prove-such authority as he was able, whether any one fact sought to be, established in itself showed complete authority or not.
Whether the action is, prematurely brought as is alleged by the defendant is not now before us, for the facts in that respect' were not developed, upon the trial. Mor is the question presented whether sufficient authority was shown in Wheeler to make an account stated binding upon defendant, because plaintiff was not permitted to develop his facts in that respect.
The judgment and order must he reversed, with costs to appellant toabide the event, and a new trial granted.
. Ingraham, McLaughlin, Clarke and Scott, JJ., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.